                                                             Case 4:19-cv-01751-DMR Document 72 Filed 05/20/20 Page 1 of 2




                                                   1    BEN ROSENFELD (SBN 202845)
                                                        ATTORNEY AT LAW
                                                   2    2220 Geary Blvd., 2rd Floor East
                                                        San Francisco, CA 94118
                                                   3
                                                        Tel: (415) 285-8091
                                                   4    Fax: (415) 285-8092
                                                        ben.rosenfeld@comcast.net
                                                   5
                                                        Attorney for Defendant
                                                   6    Isis Agora Lovecruft
                                                   7
                                                   8
                                                   9                                  UNITED STATES DISTRICT COURT
                                                   10                              NORTHERN DISTRICT OF CALIFORNIA
                                                   11
LAW OFFICE OF B EN ROSENFELD




                                                                                              OAKLAND DIVISION
                                                   12
                               San Francisco, Ca




                                                   13   PETER TODD,                                        Case No. 4:19-cv-01751-DMR
                                                   14          Plaintiff,                                  STIPULATION AND [PROPOSED] ORDER
                                                   15                                                      TO EXCEED PAGE LIMIT IN JOINT LETTER
                                                                   vs.                                     TO COURT (LOCAL RULES 7-11 AND 7-12)
                                                   16
                                                        ISIS AGORA LOVECRUFT,
                                                   17
                                                                Defendant.
                                                   18
                                                   19
                                                   20          WHEREAS, the parties, through their undersigned counsel, are endeavoring to submit a

                                                   21   Joint Letter initiated by Plaintiff to the Court in conformity with paragraph 13 of Magistrate

                                                   22   Judge Donna M. Ryu’s Standing Order; and

                                                   23          WHEREAS the Joint Letter revolves around two, interconnected issues; and

                                                   24          WHEREAS Magistrate Judge Ryu’s Standing Order limits joint letters to five pages

                                                   25   absent leave of Court; and

                                                   26          WHEREAS the parties have exchanged multiple drafts over a period of days in a

                                                   27   concerted effort to reduce the letter to five pages; and

                                                   28
                                                                                                          1
                                                        S TIPULTION AND [ PROPOSED ] O RDER                                  C ASE N O . 4:19- CV -01751-DMR
                                                                Case 4:19-cv-01751-DMR Document 72 Filed 05/20/20 Page 2 of 2




                                                   1              WHEREAS, despite best editing efforts, Defendant’s portions of the Joint Letter are

                                                   2    longer than Plaintiff’s, and defense counsel believes that he is unable to reduce Defendant’s

                                                   3    portions further without sacrificing content; and

                                                   4              WHEREAS the parties anticipate that their Joint Letter will be five and half pages in total

                                                   5    length; and

                                                   6              WHEREAS Defendant therefore is requesting leave to exceed the Court’s five page limit,

                                                   7    and Plaintiff does not oppose Defendant’s request;

                                                   8              The parties, through their undersigned counsel, stipulate to this request for leave by

                                                   9    defense counsel to exceed the Court’s five page limit in their Joint Letter by not more than one

                                                   10   page.

                                                   11                                                    Respectfully Submitted,
LAW OFFICE OF B EN ROSENFELD




                                                   12                                                    BEN ROSENFELD, ATTORNEY AT LAW
                               San Francisco, Ca




                                                   13
                                                                                                         /s/ - Ben Rosenfeld
                                                   14                                                    Ben Rosenfeld
                                                                                                         Attorney for Defendant Isis Agora Lovecruft
                                                   15
                                                                                                         KRONENBERGER ROSENFELD, LLP
                                                   16
                                                   17                                                    /s/ - Jeffrey M. Rosenfeld
                                                                                                         Jeffrey M. Rosenfeld
                                                   18                                                    Attorneys for Plaintiff Peter Todd

                                                   19
                                                                                 ATTESTATION OF CONCURRENCE IN FILING
                                                   20
                                                                  Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the filing of
                                                   21
                                                        this document has been obtained from each of the other signatories, in lieu of their signatures and
                                                   22
                                                        filing.
                                                   23                                                    /s/ - Ben Rosenfeld
                                                                                                         Ben Rosenfeld
                                                   24
                                                   25
                                                                  PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                   26
                                                   27   Dated: May 20, 2020
                                                                                                         MAGISTRATE JUDGE DONNA M. RYU
                                                   28
                                                                                                            2
                                                        S TIPULTION AND [ PROPOSED ] O RDER                                     C ASE N O . 4:19- CV -01751-DMR
